'Opinion by
Mr. Chief Justice Simpson,
*582P. D. Cureton brought this action against E. F. Stokes, on two sealed notes, one promissory note, and for money paid by plaintiff as surety for defendant on a note to one Sullivan, the four causes of action being separately stated in the complaint. The summons was issued in November, 1882, and was for relief. *583Defendant demurred: 1. That several causes of action were improperly united. 2. That there was a defect of parties plaintiff. 3. That plaintiff had not legal capacity to sue. 4. That the court had no jurisdiction — the summons being for relief and the complaint for a money demand. 5. That complaint does not correspond with summons. 6. That complaint is not verified. 7. That the court has no jurisdiction of the subject of the action or of the person of defendant. On March 31st, 1883, Judge Wallace overruled the demurrer and ordered defendant to answer by April 3d next, and that the cause be transferred to calendar No. 1, for trial at the present term. “ Defendant excepted to the order, in every particular, and submits that the demurrer should have been sustained, the summons and complaint dismissed, and in no event should an answer have been required to be served within the time limited.” Held, that the appeal might be dismissed for the want of proper exceptions; however, considering the questions involved, it is obvious that the grounds specified in the demurrer are patently untenable, and have no foundation whatever; and the order of the judge was not beyond ithe power conferred upon him by section 193 of the code.